Exhibit 10.3

Execution Version

INVESTMENT MANAGEMENT AGREEMENT

dated as of June 26, 2014

BY AND BETWEEN

CENTER CITY FUNDING LLC,

a Delaware limited liability company

AND

FS INVESTMENT CORPORATION III,

a Maryland corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.   General Duties of the Investment Manager      1    2.  
Authority to Bind the Company      2    3.   Brokerage      3    4.  
Compensation      3    5.   Expenses      3    6.   Services to Other Companies
or Accounts; Conflicts of Interest      4    7.   Term of Agreement      4    8.
  Power of Attorney; Further Assurances      6    9.   Amendment of this
Agreement      7    10.   Notices      7    11.   Binding Nature of Agreement;
Successors and Assigns      7    12.   Entire Agreement      8    13.   Costs
and Expenses      8    14.   Books and Records      8    15.   Titles Not to
Affect Interpretation      8    16.   Provisions Separable      8    17.  
Governing Law      8    18.   Execution in Counterparts      8    19.   Third
Party Rights; Benefits of Agreement      9    20.   Representations and
Warranties of the Investment Manager      9   

 

-i-



--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT AGREEMENT

This Investment Management Agreement (the “Agreement”), dated as of June 26,
2014, is made by and between CENTER CITY FUNDING LLC (the “Company”), a Delaware
limited liability company and FS INVESTMENT CORPORATION III (the “Investment
Manager”), a Maryland corporation. Reference is made to that certain ISDA 2002
Master Agreement (together with the Schedule, Credit Support Annex and the total
return swap transaction Confirmation related thereto, as amended, modified,
extended, supplemented or restated from time to time, collectively, the “Swap
Agreement”) between the Company and Citibank, N.A. (“Citibank”). Unless
otherwise specified, capitalized terms used but not otherwise defined in this
Agreement shall have the meanings given to them in the Limited Liability Company
Agreement of the Company dated as of June 3, 2014 (as the same may be amended
from time to time, the “Operating Agreement”) or if not defined therein, shall
have the meanings given to them in the Swap Agreement. References herein to the
Swap Agreement shall be applicable solely while it is in effect.

1. General Duties of the Investment Manager.

Subject to the direction and control of the Company and subject to and in
accordance with the terms of the Swap Agreement, the Operating Agreement, the
policies adopted or approved by the Company and the terms of this Agreement, the
Investment Manager agrees to supervise and direct the investment activities of
the Company, including, without limitation, the execution, delivery and
performance by the Company of the Swap Agreement, and to perform its duties set
forth herein, and shall have such other powers with respect to the investment-
and leverage related functions of the Company as shall be delegated from time to
time to the Investment Manager by the Company. The Investment Manager shall
endeavor to comply in all material respects with all applicable federal and
state laws and regulations. Subject to the foregoing, the other provisions of
this Agreement and the terms of the Swap Agreement, the Investment Manager is
hereby appointed as the Company’s agent and attorney-in-fact with authority to
negotiate, execute and deliver all documents and agreements on behalf of the
Company and to do or take all related acts, with the power of substitution, to
acquire, dispose of or otherwise take action with respect to or arising out of
the Swap Agreement, including, without limitation:

(a) selecting the specific Reference Obligations to be included in the portfolio
of obligations subject to the Swap Agreement (the “Portfolio”);

(b) with respect to Citibank’s exercise (including but not limited to any
waiver) of any rights (including but not limited to voting rights and rights
arising in connection with the bankruptcy or insolvency of an underlying obligor
of any Reference Obligation (each, an “Underlying Obligor”) or the consensual or
non-judicial restructuring of the debt or equity of an Underlying Obligor) or
remedies in connection with any Reference Obligations held by Citibank and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Underlying Obligor, requesting or electing not to request on
behalf of the Company that Citibank exercise such rights or remedies;

 

-1-



--------------------------------------------------------------------------------

(c) monitoring the credit quality of the Reference Obligations;

(d) determining whether each Loan to be included in the Portfolio meets the
Obligation Criteria;

(e) determining whether the Portfolio of Reference Obligations meets the
Portfolio Criteria;

(f) causing the Company to deliver Eligible Collateral to Citibank in such
amounts and at such times as may be required by the Swap Agreement;

(g) determining whether to terminate one or all of the Transactions, in whole or
in part;

(h) arranging for the sale of any Reference Obligations held by Citibank to the
extent provided by Clause 4(a) of the Confirmation constituting part of the Swap
Agreement;

(i) delivering notices and instructions to Citibank as required by the Swap
Agreement;

(j) from time to time on or after the termination of the Swap Agreement,
determining specific debt obligations or other assets to be purchased or sold by
the Company;

(k) from time to time on or after the termination of the Swap Agreement,
effecting the purchase and sale of debt obligations or other assets to be
purchased or sold by the Company; and

(l) directing the Company to comply with such other duties and responsibilities
as may be expressly required of the Company by the Swap Agreement.

For the avoidance of doubt, the Investment Manager does not guarantee the
performance of any obligations of any other Person under any Transaction
Document.

2. Authority to Bind the Company.

Except as provided in or pursuant to Sections 1 and 8 hereof, the Investment
Manager shall have no authority to bind or obligate the Company. All acts of the
Investment Manager (other than as provided in the Swap Agreement, the Operating
Agreement or in Sections 1 or 8 hereof with respect to the Swap Agreement) shall
require the Company’s consent and approval to bind the Company. Nothing in this
Agreement shall be deemed to create a joint venture or partnership between the
parties with respect to the arrangements set forth in this Agreement. For all
purposes hereof, the Investment Manager shall be deemed to be an independent
contractor and, unless otherwise provided herein or specifically authorized by
the Company from time to time, shall have no authority to act for or represent
the Company.

 

-2-



--------------------------------------------------------------------------------

3. Brokerage.

The Investment Manager shall use commercially reasonable efforts to effect all
purchases and sales of securities, including, to the extent applicable, any
Reference Obligations in a manner consistent with the principles of best
execution, taking into account net price (including commissions) and execution
capability and other services which the broker or other intermediary may
provide. In this regard, the Investment Manager may effect transactions which
cause the Company to pay a commission in excess of a commission which another
broker or other intermediary would have charged; provided, however, that the
Investment Manager shall have first determined that such commission is
reasonable in relation to the value of the brokerage or research services
performed by that broker or other intermediary or that the Company is the sole
beneficiary of the services provided.

4. Compensation.

(a) The Company shall pay to the Investment Manager, for services rendered and
performance of its obligations under this Agreement fees which are payable in
arrears on the fifth Business Day following the last day of each calendar
quarter (such date, the “Payment Date”) (subject to availability of funds) in an
amount equal to 0.35% per annum of the Portfolio Notional Amount measured as of
the last day of the related calendar quarter immediately preceding such payment
date (the “Management Fees”). The Management Fees will be calculated on the
basis of a calendar year consisting of 360 days and the actual number of days
elapsed.

(b) The Investment Manager may, in its sole discretion, (i) waive all or any
portion of the Management Fees or (ii) defer all or any portion of the
Management Fees. Such deferred amounts will become payable on the next Payment
Date in the same manner and priority as their original characterization would
have required unless deferred again.

(c) If this Agreement is terminated pursuant to Section 7 hereof or otherwise,
the Management Fees calculated as provided in Section 4(a) hereof shall be
prorated for any partial periods between Payment Dates during which this
Agreement was in effect and shall be due and payable, along with any deferred
Management Fees, on the first Payment Date following the effective date of such
termination.

5. Expenses.

Other than as set forth below, the Company will be responsible for paying all of
its expenses. On behalf of the Company, the Investment Manager may advance
payment of any expenses, and the Company shall, upon request, reimburse the
Investment Manager therefor within thirty (30) days following written request
from the Investment Manager. Nothing in this Section 5 shall limit the ability
of the Investment Manager to be reimbursed by any Person other than the Company
(including issuers or obligors of securities, instruments or obligations owned
by the Company) for out-of-pocket expenses incurred by the Investment Manager in
connection with the performance of services hereunder. The Investment Manager
shall maintain complete and accurate records with respect to costs and expenses
and shall furnish the Company with receipts or other written vouchers with
respect thereto upon request of the Company.

 

-3-



--------------------------------------------------------------------------------

6. Services to Other Companies or Accounts; Conflicts of Interest.

(a) The Investment Manager may, subject to applicable legal requirements, direct
the Company (i) to select any Reference Obligations to be included in the
Portfolio, (ii) to notify Citibank of its election to terminate one or more
Transactions, or (iii) to acquire any Reference Obligations from Citibank in
connection with the termination of the Swap Agreement to the extent permitted by
Clause 4 of the Confirmation constituting part of the Swap Agreement.

(b) The Investment Manager and its Affiliates, employees or associates are in no
way prohibited from, and intend to, spend substantial business time in
connection with other businesses or activities, including, but not limited to,
managing investments, advising or managing entities whose investment objectives
are the same as or overlap with those of the Company, participating in actual or
potential investments of the Company, providing consulting, merger and
acquisition, structuring or financial advisory services, including with respect
to actual, contemplated or potential investments of the Company, or acting as a
director, officer or creditors’ committee member of, advisor to, or participant
in, any corporation, company, trust or other business entity. The Investment
Manager and its Affiliates may, and expect to, receive fees or other
compensation from third parties for any of these activities unrelated to the
Company, which fees will be for the benefit of their own account and not the
Company.

7. Term of Agreement.

(a) Term.

(i) This Agreement may be terminated, and the Investment Manager may be removed,
without payment to the Investment Manager of any penalty, for cause upon prior
written notice by the Company. For this purpose, “cause” will mean the
occurrence of any of the following events or circumstances:

(A) the Investment Manager’s breach, in any respect, of any provision of this
Agreement or the Swap Agreement applicable to it (except for any breach that has
not had, and could not reasonably be expected to have, a material adverse effect
on the Company or Citibank) and the Investment Manager’s failure to cure such
breach within thirty (30) days of its becoming aware of, or receiving notice of,
the occurrence of such breach;

(B) the Investment Manager’s intentional breach of (a) any provision of this
Agreement or the Swap Agreement applicable to it relating to the Investment
Manager’s or the Company’s obligation to cause the Reference Obligations to
comply with (1) the Obligation Criteria and (2) the Portfolio Criteria or
(b) any other material provision of this Agreement or the Swap Agreement
applicable to it, and the Investment Manager’s failure to cure such breach
within fifteen (15) days of the occurrence of such breach;

(C) the failure of any representation, warranty, certification or statement made
or delivered by the Investment Manager in or pursuant to this Agreement or the
Swap Agreement to be correct in any material respect when made, which failure
(a) could reasonably be expected to have a material adverse

 

-4-



--------------------------------------------------------------------------------

effect on Citibank and (b) is not corrected by the Investment Manager within
thirty (30) days of its receipt of notice from the Company or Citibank of such
failure, unless, if such failure is not capable of being cured in thirty
(30) days but is curable within ninety (90) days, the Investment Manager has
taken action that the Investment Manager in good faith believes will remedy, and
does in fact remedy, such failure within ninety (90) days after notice of such
failure being given to the Investment Manager;

(D) the Investment Manager (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Investment
Manager, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Investment Manager or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of sixty (60) consecutive days;

(E) the occurrence of an Event of Default or Termination Event under the Swap
Agreement that results from any breach by the Investment Manager of its duties
under the Swap Agreement or this Agreement; or

(F) the occurrence of an act by the Investment Manager that constitutes fraud or
criminal activity in the performance of its obligations under this Agreement, or
the Investment Manager being indicted for a criminal offense materially related
to its business of providing asset management services.

If any such event occurs, the Investment Manager shall give written notice
thereof to the Company and Citibank promptly upon the Investment Manager
becoming aware of the occurrence of such event.

(ii) The Investment Manager shall have the right to terminate this Agreement
only upon ninety (90) days prior written notice to the Company and Citibank, and
this Agreement shall terminate automatically in the event of its assignment by
the Investment Manager which is not made in accordance with this Agreement.

(iii) Within thirty (30) days of the resignation or removal of the Investment
Manager, the Company may appoint a successor investment manager.

 

-5-



--------------------------------------------------------------------------------

(b) Liability of Investment Manager; Action Upon Termination.

Upon the effective termination of this Agreement, the Investment Manager shall
as soon as practicable:

(i) deliver to the Company all property and documents of the Company or
otherwise relating to the Transactions then in the custody of the Investment
Manager; and

(ii) deliver to Citibank an account with respect to the books and records
delivered to Citibank or the successor investment manager appointed pursuant to
Section 7(a)(iii).

Notwithstanding such termination, the Investment Manager shall remain liable to
the extent set forth herein for its acts or omissions hereunder arising prior to
termination and for any expenses, losses, damages, liabilities, demands, charges
and claims (including reasonable attorney’s fees) in respect of or arising out
of a breach of the representations and warranties made by the Investment Manager
in Section 20 hereof or from any failure of the Investment Manager to comply
with the provisions of this Section 7.

8. Power of Attorney; Further Assurances.

In addition to the power of attorney granted to the Investment Manager in
Section 1 of this Agreement, the Company hereby makes, constitutes and appoints
the Investment Manager, with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, in accordance with the terms of this Agreement: (a) to sign, execute,
certify, swear to, acknowledge, deliver, file, receive and record any and all
documents which the Investment Manager reasonably deems necessary or appropriate
in connection with its investment management duties under this Agreement and
(b) to (i) subject to any policies adopted by the Member or the Company with
respect thereto, exercise in its discretion any voting or consent rights
associated with any securities, instruments or obligations included in the
Company’s assets, (ii) execute proxies, waivers, consents and other instruments
with respect to such securities, instruments or obligations, (iii) endorse,
transfer or deliver such securities, instruments and obligations and
(iv) participate in or consent (or decline to consent) to any modification,
work-out, restructuring, bankruptcy proceeding, class action, plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
or transaction with regard to such securities, instruments and obligations. To
the extent permitted by applicable law, this grant of power of attorney is
irrevocable and coupled with an interest, and it shall survive and not be
affected by the subsequent dissolution or bankruptcy of the Company; provided
that this grant of power of attorney will expire, and the Investment Manager
will cease to have any power to act as the Company’s attorney-in-fact, upon
termination of this Agreement in accordance with its terms. The Company shall
execute and deliver to the Investment Manager all such other powers of attorney,
proxies, dividend and other orders, and all such instruments, as the Investment
Manager may reasonably request for the purpose of enabling the Investment
Manager to exercise the rights and powers which it is entitled to exercise
pursuant to this Agreement. Each of the Investment Manager and the Company shall
take such other actions, and furnish such certificates, opinions and other
documents, as may be reasonably requested by the other party hereto in order to
effectuate the purposes of this Agreement and to facilitate compliance with
applicable laws and regulations and the terms of this Agreement.

 

-6-



--------------------------------------------------------------------------------

9. Amendment of this Agreement.

No provision of this Agreement may be amended, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against which
enforcement of the amendment, waiver, discharge or termination is sought.

10. Notices.

Unless expressly provided otherwise herein, any notice, request, direction,
demand or other communication required or permitted under this Agreement shall
be in writing and shall be deemed to have been duly given, made and received if
sent by hand or by overnight courier, when personally delivered, if sent by
telecopier, when receipt is confirmed by telephone, or if sent by registered or
certified mail, postage prepaid, return receipt requested, when actually
received if addressed as set forth below:

 

  (a) If to the Company:

 

    Center City Funding LLC

    c/o FS Investment Corporation III

    2929 Arch Street, Suite 675

    Philadelphia, PA 19104

    Attention: Gerald F. Stahlecker, Executive Vice President

    Tel: (215) 495-1169

    Fax: (215) 222-4649

 

  (b) If to the Investment Manager:

 

    FS Investment Corporation III

    2929 Arch Street, Suite 675

    Philadelphia, PA 19104

    Attention: Gerald F. Stahlecker, Executive Vice President

    Tel: (215) 495-1169

    Fax: (215) 222-4649

 

  (c) If to Citibank, as provided in the Swap Agreement, as may be amended
therein.

Either party to this Agreement may alter the address to which communications or
copies are to be sent to it by giving notice of such change of address in
conformity with the provisions of this Section 11.

11. Binding Nature of Agreement; Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns as provided herein.

 

-7-



--------------------------------------------------------------------------------

12. Entire Agreement.

This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof.

13. Costs and Expenses.

The costs and expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiation, preparation and
execution of this Agreement, and all matters incident thereto, shall be borne by
each party hereto.

14. Books and Records.

In compliance with the requirements of Rule 31a-3 under the Investment Company
Act of 1940, as amended (the “1940 Act”), the Investment Manager hereby agrees
that all records which it maintains for the Company are the property of the
Company and further agrees to surrender promptly to the Company any such records
upon the Company’s request. The Investment Manager further agrees to preserve
for the periods prescribed by Rule 31a-2 under the 1940 Act the records
maintained by it in its capacity as Investment Manager that are required to be
maintained by Rule 31a-1 under the 1940 Act.

15. Titles Not to Affect Interpretation.

The titles of sections contained in this Agreement are for convenience only, and
they neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

16. Provisions Separable.

The provisions of this Agreement are independent of and separable from each
other, and, to the extent permitted by applicable law, no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be invalid or unenforceable in whole or
in part.

17. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

18. Execution in Counterparts.

This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
instrument.

 

-8-



--------------------------------------------------------------------------------

19. Third Party Rights; Benefits of Agreement.

Other than as set forth in this Section 20, none of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or by any creditor of the Member.

20. Representations and Warranties of the Investment Manager.

The Investment Manager represents, warrants and covenants as of the date hereof:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times;

(b) Due Qualification. It is duly qualified to do business as a Maryland
corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a material
adverse effect upon the performance by the Investment Manager of its duties
under this Agreement or the provisions of the Swap Agreement applicable to the
Investment Manager;

(c) Power and Authority. It has the power, authority and legal right to execute
and deliver this Agreement and to perform its obligations hereunder; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Investment Manager by all necessary corporate action;

(d) Binding Obligations. This Agreement has been executed and delivered by the
Investment Manager and, assuming due authorization, execution and delivery by
the Company, constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by (A) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing;

(e) No Violation. Neither the execution and delivery of this Agreement, nor the
performance of the terms hereof or the provisions of the Swap Agreement
applicable to the Investment Manager, conflicts with or results in a material
breach or violation of any of the material terms or provisions of, or
constitutes a material default under, (A) its constituent documents, (B) the
terms of any material indenture, agreement, mortgage, deed of trust, or other
material instrument to which it is a party or by which it or its properties are
bound, (C) any statute applicable to the Investment Manager, or (D) any law,
decree, order, rule or regulation applicable to the Investment Manager of any
court or regulatory, administrative or governmental agency, body or authority or
arbitrator (each, an “Official Body”) having or asserting jurisdiction over the
Investment Manager or its properties, and which would have, in the case of any
of clauses (B) through (D) of this paragraph (e), a material adverse effect upon
the performance by the Investment Manager of its duties under this Agreement or
the provisions of the Swap Agreement applicable to the Investment Manager;

 

-9-



--------------------------------------------------------------------------------

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best of the Investment Manager’s knowledge, threatened against it, before
any Official Body having jurisdiction over it or its properties (A) asserting
the invalidity of this Agreement, (B) seeking to prevent the consummation of any
of the transactions contemplated hereby or (C) seeking any determination or
ruling that would reasonably be expected to have a material adverse effect upon
the performance by the Investment Manager of its duties under this Agreement or
the provisions of the Swap Agreement applicable to the Investment Manager; and

(g) No Consents. No consent, license, approval, authorization or order of, or
registration, declaration or filing with, any Official Body having jurisdiction
over it or any of its properties is required to be made in connection with the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby, in each case other than (A) consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof and (B) where the lack of such consents, licenses,
approvals, authorizations, orders, registrations, declarations or filings would
not have a material adverse effect upon the performance by the Investment
Manager of its duties under this Agreement or the provisions of the Swap
Agreement applicable to the Investment Manager.

[Remainder of page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FS INVESTMENT CORPORATION III By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President CENTER CITY
FUNDING LLC By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President